CRAWFORD, Judge
(dissenting):
On June 24, 1992, pursuant to his pleas, the accused was convicted of conspiracy to commit forgery and larceny, in violation of Articles 81 and 121, Uniform Code of Military Justice, 10 USC §§ 881 and 921, respectively. Pursuant to a pretrial agreement to refer the case to a special court-martial rather than an investigation under Article 32, UCMJ, 10 USC § 832, the judge entered findings of not guilty to the following: (1) larceny (2 specifications); (2) forgery by making a false signature on a check; (3) forgery by uttering the same check; and (4) failure to pay a just debt, in violation of Articles 121, 123, and 134, UCMJ, 10 USC §§ 921, 923, and 934, respectively. There was no limitation on the sentence at the special court-martial authorized to adjudge a bad-conduct discharge. The accused was sentenced to a bad-conduct discharge, 4 months’ confinement, a $3,000 fine, and reduction to the lowest enlisted grade.
At trial, the accused requested that the staff judge advocate (SJA)’s recommendation be served on his defense counsel. On August 20, 1992, defense counsel submitted a clemency petition. On September 1, 1992, the record of trial was authenticated and delivered to the accused’s defense counsel on September 3. Around the time of this delivery, defense counsel left active duty, and the SJA’s recommendation was never served on any counsel representing the accused. On November 10, 1992, in approving the sentence, the convening áuthority stated he had considered the clemency petition from the accused’s trial defense counsel.
On February 23,1995, the accused submitted a 2-page proforma brief before the court below. He did not reveal any additional information that he would furnish to the convening authority that would result in a different action in the case.
The Court of Criminal Appeals set aside the convening authority’s action and required a new SJA recommendation and convening authority action. In requiring a new recommendation and action it stated: “We understand the concerns of the Government when we remand a case to correct an error in which no actual prejudice has been demonstrated and it appears unlikely that any can be shown.” Unpub. op. at 5. The Judge Advocate General certified the following issues:
I
WHETHER THE NAVY-MARINE CORPS COURT OF CRIMINAL APPEALS CORRECTLY INTERPRETED THIS COURT’S DECISION IN UNITED STATES V MOSELEY, 35 MJ 481 (CMA 1992), AS REQUIRING A “PER SE” RULE OF REVERSAL WHERE THE STAFF JUDGE ADVOCATE’S RECOMMENDATION IS NOT SERVED ON TRIAL DE*147FENSE COUNSEL BUT WHERE CLEMENCY MATTERS WERE SUBMITTED ON BEHALF OF [THE ACCUSED] AND CONSIDERED BY THE CONVENING AUTHORITY.
II
IF MOSLEY DOES ESTABLISH A “PER SE” RULE OF REVERSAL IN EVERY CASE, WHETHER THAT DECISION SHOULD BE OVERRULED.
These questions were presented to this Court and should be answered by the majority. As to Issue I, I would answer no. As to Issue II, I would answer yes.
This Court has been diligent in ensuring adequate post-trial representation. United States v. MacCulloch, 40 MJ 236 (CMA 1994)(defense counsel’s failure to winnow out derogatory information in packet submitted to the convening authority required new recommendation and action); United States v. Dresen, 40 MJ 462 (CMA 1994)(defense counsel cannot ask for punitive discharge without consent of client); United States v. Pierce, 40 MJ 149 (CMA 1994)(unilateral decision by defense counsel not to submit information was error, but not prejudicial); United States v. Leaver, 36 MJ 133 (CMA 1992)(ordered new action when recommendation served on conflicted counsel).
However, this Court has not applied a per se reversal rule. Cf. United States v. Moseley, supra In United States v. Pena, 22 MJ 281, 283 (1986), this Court noted that even though there was no proof that the defense counsel was served with the SJA recommendation, it found no prejudicial error because there was no deficiency in the recommendation. See United States v. Smart, 21 MJ 15 (CMA 1985)(no prejudice suffered by the accused).
In United States v. Robertson, 39 MJ 211, 218 (1994), this Court emphasized the duty of counsel to submit matters that establish prejudice based on the presumption of competence. If nothing is submitted, the Court will not order a new recommendation and action.
While it might be possible to distinguish United States v. Moseley, supra, that decision should be reexamined because it failed to consider earlier cases from this Court. In United States v. Smart, supra, Chief Judge Everett indicated that when a “review is not served on the defense counsel until after action ... and the defense counsel learns of its existence and contents in some indirect way, the proper procedure is for the defense counsel promptly to identify defects in the review and then request that the Court of Military Review remand the case to the convening authority for further review.” 21 MJ at 18. When that is not done though, the Court in Smart stated:
With respect to the present case, we agree fully with these comments of the Court of Military Review:
Instead of promptly complaining that he had not received a copy of the review, the defense counsel did nothing. If a defense counsel chooses to sit idle, he does so at his peril. United States v. Kincheloe, 14 MJ 40, 43 (CMA 1982). We also note that appellant’s trial defense counsel nowhere states that he would respond to the review if allowed time to do so. There is no suggestion of any particular deficiency in the review or prejudice suffered by appellant.
The purpose of service is to provide appellant the opportunity to explain or rebut any adverse matters contained within the post-trial review. However, the service requirement is not an invitation for counsel to do nothing. Under these circumstances, the lengthy delay waives any objection to the defect in service of the review.
21 MJ at 18.
There are various scenarios that we have reviewed in the past:
Scenario 1. Counsel not served and no submission. Pena, 22 MJ at 283 (no prejudice); Smart, 21 MJ at 18 (no prejudice); Kincheloe, 14 MJ at 44 (no prejudice).
Scenario 2. Counsel served but no submission. United States v. Pierce, 40 MJ 149 *148(CMA 1994)(unilateral decision by defense counsel not to submit information was error, but not prejudicial); United States v. Robertson, 39 MJ 211, 218 (CMA 1994) (“the accused has the burden of showing that his counsel was deficient and that the deficiency prejudiced him”).
Scenario S. Counsel not served but submitted clemency package before leaving active duty. This ease.
Scenario 4. Counsel leaves active duty and nothing submitted. Cf. United States v. Robertson, supra
Scenario 5. Substitute counsel appointed but no contact with defendant. United States v. Miller, 45 MJ 149 (1996).
Scenario 6. Service on conflicted counsel. United States v. Cornelious, 41 MJ 397, 398 (1995)(new recommendation and action ordered because not clear whether defense counsel was “mentally free of competing interests” and had resolved a potential conflict raised by the accused); United States v. Carter, 40 MJ 102, 106 (CMA 1994)(new recommendation and action not required because defense counsel not aware of the accused’s allegation of ineffectiveness — United States v. Leaver, 36 MJ 133 (CMA 1992), distinguished because Leaver sought replacement for discharged counsel).
Arguably, as to Scenarios, 3 and 6, we should presume prejudice when there is no counsel or service on a conflicted counsel. Even then, a per se reversal rule should not be applied, but the Courts of Criminal Appeals should test for prejudice.
Supreme Court case law does not support a presumption of prejudice even when there is an allegation of an actual conflict of interest. See, e.g., Burger v. Kemp, 483 U.S. 776, 107 S.Ct. 3114, 97 L.Ed.2d 638 (1987). The burden should be on the person who makes the allegation of error and knows what evidence might be submitted. That evidence should be submitted to the appropriate authority to determine whether the accused was prejudiced by improper service or no service.
In this case, the accused agreed to plead guilty to 1/3 of the offenses and avoid an Article 32, UCMJ, 10 USC § 832, investigation in exchange for referral to a special court-martial, thereby limiting the maximum punishment. Since the court below did not test for prejudice under Article 59(a), UCMJ, 10 USC § 859(a), this case should be returned to that court to determine whether, in light of the charges, the pretrial agreement, the clemency package, and the other circumstances, the accused was prejudiced because a substitute counsel was not appointed for the receipt of the SJA’s recommendation.